The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         June 4, 2014

                                     No. 04-14-00284-CR

                                     Loretta STRACHE,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 370016
                        Honorable Phil Chavarria, Jr., Judge Presiding


                                       ORDER
       The court reporter’s record was originally due to be filed on May 9, 2014. On May 15,
2014, court reporter Melissa Snell filed a request for extension of time to file the reporter’s
record. The request is GRANTED. The reporter’s record is deemed filed as of May 20, 2014.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court